FILED
                            UNITED STATES DISTRICT COURT                                    FEB 24 2010
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk, U.S. District and
                                                                                        Bankruptcy Courts

 LaTonya C. Moore,

         Plaintiff,

        v.                                          Civil Action No.       10 0287
 United States of America,

         Defendant.




                                  MEMORANDUM OPINION

       Plaintiff LaTonya C. Moore has filed an application to proceed in forma pauperis and a

pro se complaint. The application will be granted and the complaint will be dismissed.

       The plaintiff has filed a complaint that alleges that "the Tucker and Small child's families

attacked my 3 children and I viciously using federal government law enforcement equipment,

God, and premeditated murder plans and hate crimes." Compl. at 1 (punctuation and spelling

altered for readability). It further alleges that "law enforcement officers and military officers,

personal in federal and local government [have] arranged for my family to lose housing, material

possessions, memories, money, education, music, religion." Id. at 1-2. As relief, the complaint

seeks "863 billion dollars [and] the family prosecuted [to the] fullest extent of [the] law."

Compl. at 4.

       While complaints filed by pro se litigants are held to less stringent standards than formal

pleadings drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se

complaints must meet minimum the standards set by the Federal Rules of Civil Procedure.

Jarrell v. Tisch, 656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil
Procedure requires that a complaint contain a short and plain statement of the grounds upon

which the court's jurisdiction depends, a short and plain statement showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks to obtain. Fed. R.

Civ. P. 8(a). The purpose ofthe minimum standard of Rule 8 is to give fair notice to the

defendants of the claim being asserted, sufficient to prepare a responsive answer and an adequate

defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). As drafted, this complaint does not identify a claim, establish

this court's subject matter jurisdiction over the defendant, a sovereign, or provide the defendant

with notice of the factual allegations against it. Accordingly, the complaint will be dismissed

without prejudice for failure to comply with Rule 8 of the Federal Rules of Civil Procedure.

        A separate order accompanies this memorandum opinion.


                                                                             /
Date:   ~/7/Dj




                                                -2-